Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/181,876 is responsive to amendment filed on 02/04/2022 in response to the Non-Final Rejection of 11/10/2021. Claims 6, 7, 13, 14, 23, 24, 29, and 30 have been cancelled. Claims 1, 3-5, 8, 10-12, 19, 21, 22, 25, 27, and 28 have been amended, where claims 1, 8, 19, and 25 are independent claims. Currently, claims 1-5, 8-12, 15-22, 25-28, and 31-34 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 02/04/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-5, 8-12, 15-22, 25-28, and 31-34 are allowed.

Examiner’s Amendment/Comment
5.	During examination, the Examiner noted one minor spelling error in claim 19 (line 13), where the amended term “firs slice” should be “first slice” (emphases added) since all other similar amendments made throughout the claim set read  “first slice”.  Due to the trivial nature of the change, the Examiner proceeded with an examiner’s amendment to the record as follows.


The application has been amended as follows (emphasis added in bold):

Claim 19 (Currently Amended)	A method of encoding video data, the method comprising: in response to determining that reference picture list information is included in a picture header syntax structure, generating a first syntax element indicating that the reference picture list information is included in the picture header syntax structure; 6Application Number 17/181,876 Response to Office Action mailed November 10, 2021 generating a second syntax element for inclusion in the picture header syntax structure, wherein a first value for the second syntax element indicates that a collocated picture used for temporal motion vector prediction is to be derived from a first reference picture list and a second value for the second syntax element indicates that the collocated picture used for the temporal motion vector prediction is to be derived from a second reference picture list; determining that a first slice of the video data that refers to the picture header syntax structure is a P slice; in response to the first slice being the P slice, determining that a value for a third syntax element associated with the first slice is equal to a first value for the third syntax element, wherein the first value for the third syntax element indicates that the collocated picture used for temporal motion vector prediction is to be derived from the first reference picture list and a second value for the third syntax element indicates that the collocated picture used for the temporal motion vector prediction is to be derived from the second reference picture list; and outputting a bitstream of encoded video data that includes the first syntax element and the picture header syntax structure, in response to 

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to reference picture list and collocated picture signaling in video coding.

The closest prior art was Samuelsson et al. (Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 17th Meeting: Brussels, BE, 7-17 Jan. 2020, AHG9: On th Meeting Brussels, BE, 7-17 Jan. 2020, Versatile Video Coding Draft 8), Zhang et al. US 2015/0023423 A1, and Mese et al. US 2013/0268621 A1, hereinafter referred to as Bross, Zhang, and Mese, respectively. See office action dated 11/10/2021 for details.  
In the filed response on 02/04/2022 (see pg. 11), Applicant incorporated the previously identified allowable subject matter of claims 7, 14, 24, and 30 (and their intervening claims) into their respective base claims.  As such, the collective teachings of the above prior art do not reasonably disclose all of the features of independent claims 1, 8, 19, and 25 as they pertain to reference picture list and collocated picture signaling in video coding.  Specifically, they do not address the disclosed indications of all of the claimed syntax elements for a first slice being a P slice and a second slice being an I slice as amended,  i.e. “in response to receiving the first syntax element indicating that reference picture list information is included in the picture header syntax structure and in response to the first slice being the P slice, receiving a first instance of a fourth syntax element, wherein a first value for the fourth syntax element indicates that a fifth syntax element is included in a first slice header for the first slice and a second value for the fourth syntax element indicates that the fifth syntax element is not included in the first slice header;2Application Number 17/181,876 Response to Office Action mailed November 10, 2021in response to the first instance of the fourth syntax element being equal to the first value for the fourth syntax element, receiving an instance of the fifth syntax element; determining a number of active reference pictures for the first slice based on a value for the instance of the fifth syntax element; receiving a second slice of the video data that refers to the picture header syntax structure; and in response to receiving the first syntax element indicating that reference picture list information is included in the picture header syntax structure and in response to the second slice being an I slice, receiving a second slice header, without a second instance of the fourth syntax element, for the second slice.” as recited for example in amended independent claim 1. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 02/24/2020). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1-5, 8-12, 15-22, 25-28, and 31-34 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486